DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed July 14, 2022 has been entered.  Claims 99-108 remain pending in the application.  The previous 35 USC 112 rejections of claims 99-108 are withdrawn in light of applicant’s amendment to claim 99.	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it phrases which can be implied (“Described are”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 99-108 are objected to because of the following informalities:  
In claim 99 line 12, the pump or valves” should be changed to --the pumps or valves-- since there are now a plurality of pumps claimed.
In claim 107 line 2, “the thickened rims” should be changed to --thickened rims-- since no such rims have been previously recited in the claims.  
In claim 107 lines 2-3, “a pump diaphragm for the pneumatically actuated pump” should be changed to --a pump diaphragm for each of the pneumatically actuated pumps-- since there is now more than one pump recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 99-106 and 108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2004/0136843 to Jahn in view of U. S. Patent Publication 2003/0193187 to Takada.
Jahn teaches a housing system for pneumatic actuation comprising:
a main housing containing a pump cassette comprising a plurality of/two or more pneumatically actuated pumps (there are two pumps, each comprising one of chambers 303 and 303’) and two pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and one of valve chambers 305, 305’) for each of said two or more pneumatically actuated pumps (each comprising one of chambers 303 and 303’), each of said pumps (each comprising one of chambers 303 and 303’) having a pump actuation chamber (221, 221’) and pump pneumatic port (ports connected to 221, 221), and each of said valves (each comprising one of valve chambers 301, 301’ and one of valve chambers 305, 305’) each having a valve actuation chamber (220, 220’, 222, 222’) and valve pneumatic port (ports for connection to 220, 220’, 222, 222’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]);
a plurality of connecting tubes (119-121), each said connecting tube (119-121) having a first end fluidically connected to a corresponding pump actuation port (ports for 221, 221’) or valve actuation port (ports for connection to 220, 220’, 222, 222’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]);
a second end of each connecting tube (119-121) connected to and providing fluidic connection to pneumatic receptacles (elbows on 115) on a base unit (115) or manifold interface (115), each said pneumatic receptacle (elbows on 115) configured to actuate a corresponding one of the pumps (each comprising one of chambers 303 and 303’) or valves (each comprising one of valve chambers 301, 301’ and 305, 305’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]);
wherein the pump cassette comprises a first pneumatically actuated pump and a second pneumatically actuated pump (each pump comprising one of chambers 303 and 303’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]),
two or more pneumatically actuated pumps (each comprising one of chambers 303 and 303’) and two pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and one of valve chambers 305, 305’) for each said two or more pneumatically actuated pumps (each comprising one of chambers 303 and 303’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]),
wherein the pump cassette comprises two pneumatically actuated pumps (each comprising one of chambers 303 and 303’) connected to a common cassette fluid inlet (300) and a common cassette fluid outlet (306), each said pneumatically actuated pump (each comprising one of chambers 303 and 303’) connected to the common fluid inlet (300) by a pneumatically actuated inlet valve (each comprising one of chambers 301, 301’), and each said pneumatically actuated pump (each comprising one of chambers 303 and 303’) connected to the common fluid outlet (306) by a pneumatically actuated outlet valve (each comprising one of chambers (305, 305’) (Fig. 3A; paragraphs [0052] , [0119]-[0123] and [0135]),
wherein the valve actuation ports (ports for connection to 220, 220’, 222, 222’) of two or more of said plurality of pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and 305, 305’) are ganged together (in 115), so that a single pneumatic receptacle (either the compressed air supply duct or the vacuum supply) connects to the two or more pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and 305, 305’) (the compressed air supply duct and  the vacuum supply are each selectively connected to all of the valves by the control 100) (Fig. 1; paragraphs [0052] , [0118]-[0123] and [0135]),
wherein the single pneumatic receptacle (either the compressed air supply duct or the vacuum supply) connects to the two or more pneumatically actuated valves (each comprising one of valve chambers 301, 301’, 305 and 305’) via a single connecting tube (either of 116 or 117) (Fig. 1; paragraphs [0052], [0118] and [0135]), 
wherein the pump cassette comprises an actuation plate (either of the leftmost or rightmost plate in Fig. 3a), a middle plate (301, 301’) and a pump chamber plate (the plate comprising the inlet 300 and outlet 306) (Fig. 3a; paragraph [0052]),
wherein the actuation plate (either of the leftmost or rightmost plate in Fig. 3a) includes a pod pump actuation chamber housing (portion of either the leftmost or rightmost plate in Fig. 3a adjacent pump chambers 303 or 303’) and actuation chamber housings (portions of either the leftmost or rightmost plate in Fig. 3a adjacent valve chambers 301, 301’, 305 and 305’) for the plurality of pneumatically actuated valves (comprising valve chambers 301, 301’ and 305, 305’) (Fig. 3A; paragraphs [0052], [0121] and [0135]), and
wherein the pump chamber plate (the center plate with inlet 300 and outlet 306) comprises a pumping chamber housing (either portion of the center plate which forms one of the pumping chambers 303 and 303’) for the pneumatically actuated pump, the pumping chamber housing (portion of the center plate which forms either of the pumping chambers 303 and 303’) in fluid connection with an inlet (300) and an outlet (306) of the pump cassette (Fig. 3A; paragraphs [0052] and [0135]).
While Jahn teaches the use of the plurality of connecting tubes between the main housing (200) and the base unit (115), Jahn does not teach a tube support housing.  Takada teaches a system comprising:	
a tube-support housing (26) having a first side (side facing away from 1) receiving an end of each of a plurality of connecting tubes (23, via joints 6 and 7) and providing fluidic connection to a pneumatic interface (comprising the tubes 19; the examiner notes that Applicant’s pneumatic interface 2047 shown in Fig. 23 comprises a plurality of tubes) on a second side (side facing 1) of the tube-support housing (26), the pneumatic interface (comprising tubes 19) positioned and arranged to fluidically connect to a complementary arrangement of pneumatic receptacles (3A, 3B, 4, 5) on a base unit (1) or manifold interface (1) (Figures 1-5; paragraphs [0009], [0013], [0039] and [0042]-[0044]).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Jahn with the tube-support housing taught by Takada in order to “connect the pipes to the respective ports of the fluid pressure device by one operation.”  Abstract.
The examiner notes that in the combination above, the plurality of connecting tubes taught by Jahn would be fixed together using the tube-support housing taught by Takada such that the pneumatic interface (comprising tubes 19) taught by Takada would then connect to the pneumatic receptacles (elbows on 115) taught by Jahn, thereby connecting the plurality of tubes to the vacuum and compressed air supplies taught by Jahn through the tube-support housing and interface taught by Takada, as claimed.
Jahn teaches wherein the pump cassette comprises a first pneumatically actuated pump and a second pneumatically actuated pump (Fig. 3A; paragraph [0135]), but does not teach the second pneumatically actuated pump having a pumping chamber volume that is smaller than a pumping chamber volume of the first pneumatically actuated pump. Jahn teaches a pump chamber volume adjustment means (1001, 1003) used to control the volume of the pump chamber and thereby the volume of fluid conveyed in each stroke (paragraph [0006]).  Jahn teaches that the volume of the pump chamber is a variable that effects the resulting volume of fluid conveyed by the pump and as such the pumping chamber volume is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second pneumatically actuated pump have a pumping chamber volume that is smaller than a pumping chamber volume of the first pneumatically actuated pump, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 107 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2004/0136843 to Jahn in view of U. S. Patent Publication 2003/0193187 to Takada and U. S. Patent 4305702 to Hartley.
Jahn and Takada teach a dual housing system comprising all the limitations of claim 105, as detailed above, and wherein Jahn further teaches a pump wherein the middle-plate (either of 301, 301’ in Fig. 3a) comprises a pump diaphragm (portions of 301, 301’ in the pump chamber 300, 301’) for the pneumatically actuated pump (comprising chambers 300, 301’) and a valve diaphragm (portions of the 301, 301’ in the valve chambers 301, 301’, 305 and 305’) for each of the plurality of the pneumatically actuated valves (comprising valve chambers 301, 301’ and 305, 305’) (Fig. 3A; paragraphs [0052] and [0135]), but is silent as to the details of the middle plate/diaphragm, grooves to receive the diaphragms or how the diaphragms are held in place.  Hartley teaches a system comprising:
a pump cassette comprises an actuation plate (19) a middle plate (21), and a pump chamber plate (23), wherein the middle plate (21) comprises grooves to accept thickened rims (55, 56, 67, 77) of a pump diaphragm (portion of 33 covering pump chamber 31) and a valve diaphragm (portions of 33 that support valve seats 57, 57a and are therefore part of valves 35 and 37) for each of a plurality of valves (35, 37) (Figures 2, 3 and 5; col. 3 lines 8-45, and col. 4 lines 3-15).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Jahn with the middle plate having grooves and thickened portions on the diaphragms, as taught by Hartley, (by replacing 301 and 301’ of Jahn with a middle plate having grooves with a diaphragm mounted therein as taught by Hartley) in order to secure and seal the diaphragm in place (col. 3 lines 35-45).
Response to Arguments
Applicant's arguments filed on July 14, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571) 270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746